Citation Nr: 1023678	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran's service was determined as pre-World War II 
service from September 1, 1941, to December 7, 1941; 
beleaguered service from December 8, 1941, to April 8, 1942; 
prisoner of war (POW) status from April 9, 1942, to July 3, 
1942; no casualty status from July 4, 1942, to April 24, 
1942; status under the Missing Persons Act (MPA) terminated 
(MPAT) April 24, 1942; and regular Philippine Army service 
from April 25, 1945 to March 12, 1946.  The Veteran died in 
October 1992.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the claim in February 2009 for further development 
and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was a prisoner of war (POW) from April 9, 
1942 to July 3, 1942.

2.  The Veteran's death certificate shows he died of acute 
myocardial infarction; there is no medical evidence to the 
contrary.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

If a veteran is a former prisoner of war, certain diseases, 
including myocardial infarction, shall be service connected 
if manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 
3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had POW status during his service in World War 
II.  His service records show he was a POW from April 9, 1942 
to July 3, 1942.  

Cerenante M. Robles, M.D., indicated that he treated the 
Veteran for hypertension in 1991.  The certificate of death 
shows that the Veteran died in October 1992 of cardiac arrest 
due to acute myocardial infarction.  A "certification" dated 
in March 2006 from Pedro Rosales III, M.D., states that he 
was the deceased Veteran's physician who examined him and 
determined that his death was due to cardiac arrest secondary 
to acute myocardial infarction.  Dr. Rosales submitted the 
Veteran's treatment records from 1989 and 1990.  The RO noted 
that there was no entry for these physicians in the Republic 
of the Philippines Professional Regulation Commission 
database, and that the death certificate was signed by 
another physician.  

Dr. Rosales died in October 2007.  His widow submitted his 
medical degree from Manila Central University.  Dr. Robles 
died in May 2008.  On his death certificate, his occupation 
was listed as physician.  

Notwithstanding the RO's apparent reservations about medical 
statements submitted by the two physicians, the evidence as 
it stands shows that the Veteran was a POW and died of a 
disease that is presumptively related to his POW status.  
There is no evidence to the contrary.  As such, service 
connection for the cause of the Veteran's death is warranted.  
See 38 C.F.R. §§ 3.309(c), 3.312.

The appellant's claim has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


